COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                FORT WORTH

                              NO. 02-12-00312-CR


LINDSI K. HUDNALL                                                     APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                     ------------

      FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                      ----------

      We have considered the “Motion To Dismiss Appeal” filed by appellant

Lindsi K. Hudnall, pro se. The motion is signed by appellant. See Tex. R. App.

P. 42.2(a) (requiring signature of appellant and attorney on motion to dismiss). 2



      1
       See Tex. R. App. P. 47.4.
      2
        Further, the trial court’s certification states that this “is a plea-bargain
case, and the defendant has NO right of appeal.” See Tex. R. App. P. 25.2(d),
43.2(f).
No decision of this court having been delivered before we received this motion,

we grant the motion and dismiss the appeal.   See Tex. R. App. P. 43.2(f).

                                                 PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 9, 2012




                                   2